Per Curiam.
As a defense to the tenant’s counterclaim for damages caused to his property through the negligence of the landlord in allowing rain water to leak through the roof into the apartment of the multiple dwelling, the landlord pleads a covenant in the lease exempting it from liability in such case; and the trial judge upon that ground dismissed the counterclaim. In the light of our decision in Villa Victoria, Inc., v. Fanning (157 Misc. 280), that covenants designed to circumvent the duties imposed on landlords under the Multiple Dwelling Law will not be enforced by the courts, the judgment cannot stand.
Final order and judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur. Present — Lydon, Hammer and Franken-THALER, JJ.